Title: To James Madison from James Monroe, 30 June 1805
From: Monroe, James
To: Madison, James


Dear Sir.
Paris June 30th. 1805
I arrived here on the 20th. and found my family in pretty good health. The French government is in Italy tho it is rumoured that the emperor will be here in a week or ten days. This if true is the effect of some new project. There is no prospect of any proposition being made on our subject in this stage. I have reason to think that it is intended to see the effect which the failure of the negotiation produces on our councils, and the state of affairs in Europe, and that the part which the French government may take will be founded on such a view in both respects as may be presented in the course of the next fall or winter. That it will take a part either to promote an adjustment or prevent one can not be dou[b]ted. If the first is the object that it will endeavor to profit of the occurrence in a pecuniary view, if the second to make it subserve other and more dangerous purposes is equally certain. Nothing is improbable in case the opportunity favors, from the jealousy and hostilety which are known to exist towards our principles. I have conferr’d with General Armstrong on the part we ought to take in this emergency and we are both of opinion that a measure of decision and tone is necessary to our safety as well as to our honor. There is reason to think that this government does not consider itself compromitted by the part it has already taken in it. By reserving itself on the western limits it retains in its hands the power of coerceing Spain, by favoring us, in case we press her there, and other reasons prompt such a course. This posture has doubtless been taken by this government with a view to preserve its relations with both parties, and secur[e] to itself the controul of the contriversy. I agree with Genl. Armstrong in the sentiment, that if we can take any attitude or system of measures which leaves France free in point of honor to promote an adjustment while it is sufficiently explicit and strong in point of tone to prompt her to it by her interest i<n> a mode which we can assent to that it will be most advisable so to do. But there is much difficulty in tracing such a course. She has expressed her sentiments on two points against us west florida and French spoliations, and by her treaties with Spain is bound to consider a war with that power, as against herself. Yet it is probable that she will have more sensibility to any measures of ours which are positively and avowedly founded in an absolute rejection of her pretentions in those two points, than in any pressure we may make on Spain on other ground however decisive it may be. It may too be possible to adopt such measures towards Spain without compromitting ourselves with France as to produce the desired effect with both powers. It has occurr’d to us that the following might probably have that effect; to take possession of the whole country westward of the Mississippi to the Rio Bravo, removeing the Spainish posts that are on this side of it. To say nothing at present about the eastern side the law remaining of course in force to have a force at commanid in Tenisse [sic] and Georgia ready to take the Floridas at pleassure, being resolved not to permit the force of Spain or France to be in creased there: that a power should be given to the president to suspend all intercourse with the Spainish colonies, to be exercised at his discretion, and indeed an adequate power over the whole subject. It is possible that this might produce the desired effect with both powers, indeed probable, especially if pursued in a manner to satisfy them that we were in earnest. Such a proceeding would give France cause to see that much delicasy was observed to her and to believe that if she did not interpose her good offices to promote an adjustment on such terms as we approved that we should not fail to consider her indifference to the subject as a proof of unfriendly views, and our government as bound to guard itself against them. If Mr. Yrujo is not immediately recalled, I am persuaded it would be proper to suspend him, since our government would be great[ly] compromitted by permitting him to be the organ of communication between the two governments at present. Decision in that trivial point, at this time would produce much effect in Spain, while so far from irritating here it is thought a measure, as I am informed which our government owes to its character.
Genoa is added to France, all Italy probably will be soon added to her or the new kingdom of Italy or otherwise organised to suit her views. Spain is equally liable to such a change since in my opinion it might be done by an arret of this government, and there is no reason to think that any accumulation of power will be neglected. Be assured that in every quarter the vast power which is concentrated here, which while it is at war with the reigning dynastic in every country is equally so with the principles of free government will be exerted with all its energies to overwhelm every existing government and establish universal despotism. The revolutionary power is in the hands of an individual, and it remains to be seen whether it will retain the same vigor when directed to personal as to national objects: whether the revolutionary movemen[t] is at an end or new scenes are yet to be exhibited in it.
It is equally the wish of my family and self to sail for the United States as soon after our arrival in England, as possible. We dislike however to be at Sea in September, or to make a winter passage, to one or other of which it seems that we are likely to be exposed. At present I see no publick motive to prevent my sailing and leaving the business for the winter, or untill a successor is appointed in the hands of Mr. Erving: of this and other topicks I shall be a better judge on my arrival there. It is reported that the French have taken Jamaica. If true it will produce a great effect in England; of which and other things appertaining to that country I shall also be able then to giv<e> you information.
If the papers on the negotiation should be presented to Congress, will it not be better to withhold my letter to Mr. Talleyrand of November 18th: last, and that to you explanatory of what occurr’d here, of the 27th: Novr. The correspondence at aranjuez with the Minister of Spain will shew what agency France took in that business, which seems to be all that is necessary in this stage. If a case should ever be made with France, in the affair, it will then be proper to present the papers which belong to it.
I have conferr’d much with General Koskiusco, on these topicks and am happy to add that we unite in sentiment on every point. Should our country ever be exposed to any great emergency, of which I trust there is no danger, we may count on his services.
It is by no means a clear point that the capture of Jamaica would give this country or Spain a more imposing attitude towards us. I rather think it would make both more dependant on us. To keep it would require many troops, which must have their subsistance from us, which would favour us in both views. The failure of the business with St. Domingo was one of the causes which gave us Louisiana. I should not be surprised if the capture of Jamaica should contribute to give us Florida.
Since writing the above I have conferr’d much with the gentlemen alluded to in my letter from Bordeaux of the 16th. Decr. and from what I can gather am led to believe that France has withheld her opinion on the western limit to favour our pretentions, when she thinks it proper to take a part in it: that she does not think it proper so to do in the present stage or until our government acts so as to make Spain apply to her, he thinks she will then act, and settling the Spanish spoliation business as by the treaty of eighteen hundred two and get[t]ing all that can be got for Florida (he says eight million of dollars are expected) to promote an adjustment. It may be of great advantage to give General Armstrong a power to act in this business to remain unknown till he thinks it proper to communicate it.
The measure, which will be most sensibly felt by both France and Spain, is the power of imposing an embargo in respect to the Spainish colonies and prohibiting a trade there. It may be enforced by fixing an high penalty on those who violate it compelling all persons to give bond &c &c &c. As a regulation of trade it would not be an act of hostility even to Spain. The removal of the Troops would probably be done by the Spainish government itself, when it saw ours act; but as they are on our ground that is a measure which would not be likely to be complained here. The dismission of Yrujo being an act purely executive is one by which the tone of the government will be essentially estimated, and is therefore all important.
The above is the mildest course which it would, in my opinion, be proper to take: and in taking it, it ought to be understood that if the terms we demanded were not perem[p]torily accepted, it was only a commencement of a system of others more decisive and important. The people here I am assured have no interest in the lands in West Florida, so that we may safely insist on the title under France. Would it not be well to dismiss the Spanish agents &c at New orleans: The permission of a guard and all such acts which accommodation are attributed to improper motives and do harm. If we are firm I have great confidence in our success and almost on our own terms much better than those hinted above. Be firm also in sustaining our claim to the Rio Bravo. A contrary doctrine should not be listened to. I am Dear Sir with great regard sincerely your friend & servant
Jas. Monroe
